Honorable George H. Sheppard
Comptroller of Public Accounts
Austin, Texas
                     opinion NO. O-1105
                          Re:    If a county once has a population
                                 by federal Census of ~10 000 or
                                 more does it continue c 0 have
                                 elec 4 ed a tax colleator If a sub-
                                 sequent census shows a population
                                 of less than 10,000.
Dear Sir:
           Yours of the 17th instant          Is received.     You sub-
mit the follawing  question:
           “Would a county once established as           an
     over county - that Is, with a population            of
     more than 10,000 - remain an over county            if
     the census In 1940 were less than 10,000            in-
     habitants.”
              Article   VIII,   Section   16, of the Constitution
adopted     in 1932 is:

            “The sheriff  of each county, In addition
     to his other duties     shall be the assessor and
     collector   of taxes c herefor* but, in counties
     having 10 000 or more lnhabjtants      to be ae-
     termlned   -..                    ._

Honorable     George H. Sheppard,   Page 2     (O-1105)


          A discussion of this constitutional  provision             may
be found In Brooke vs. Diilaney, 100 Tex. 86; Nelson vs.             Ed-
wards, 55 Tex. 389; Holcomb vs.SpLkes, 232 S.W. 891.
          We answer that If the county In question is shm
by the 1940 census to have less than 10,000 inhabftants
that then under the Constitution  the sheriff   Is entitled to
hold the office  of assessor and collector   in addition to
that of sheriff.
                                          Yours very truly
ASR:FG:wb                           ATTORNEiYGERERALOFTEXAS
                                    By /s/    Albert   S. Rollins
                                    Albert    S. Rollins,    Assistant

APPROVED
       J(JL 22, 1939                APPROVED: OPINIONCOMMITTEE

/s/     W. ,F. Moore                BY:      T.D.R.    Chalrlllall
FIRSl' ASSIM!ART
ATTORBBYGEIGRAL